Order, entered on June 17, 1963, granting motion of defendants Anaconda Wire and Cable Company, Inc., and United States Steel Corporation to examine a witness before trial, unanimously reversed on the law and on the facts, with $20 costs and disbursements to plain tiffs-appellants, and the motion denied. Respondents have failed to establish special circumstances. (CPLR, § 3101, subd. [a], par. [4].) Counsel’s letter dated December 28, 1962 to the New York City Transit Authority requested permission to interview its employees and officials regarding defendants’ threats not to submit bids in the event the Authority constantly awarded contracts to the same company or in the event the Authority invited bids or awarded contracts to foreign competitors. The Authority refused to comply with said request. The amended complaint alleges the threats were made by respondents and the examination thereon sought is as to matters within their knowledge. Accordingly, special circumstances do not exist. (Giunta v. City of New York, 191 Mise. 832, affd. 273 App. Div. 974; Templeton v. County of Broome, 6 A D 2d 738). Moreover, the post-bid procedures of the Authority are irrelevant on the violations alleged against the defendants and therefore are not proper subjects of examination. (Shea v. Shea, 270 App. Div. 527; Goldstein v. Valentine, 246 App. Div. 610; Cash v. American Specialty Tailoring Co., 157 App. Div. 729.) Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.